 

Exhibit 10.1

 

August 1, 2016

 

Richard Phillips

*****

*****

Re:

Amendment to Stock Option Grant Notice and Stock Option Agreement

Dear Dr. Phillips:

Reference is made to that certain Stock Option Grant Notice and Stock Option
Agreement (“Stock Option Agreement”) between Puma Biotechnology, Inc., a
Delaware corporation (the “Company”), and yourself, whereby the Company granted
to you, pursuant to the Company’s 2011 Incentive Award Plan (as amended, the
“Plan”), an option to purchase 25,000 shares of its common stock on April 15,
2016 (the “Stock Option”).  Capitalized terms used and not otherwise defined
herein shall have the meanings given to such terms in the Stock Option
Agreement.  

This letter of amendment (“Letter of Amendment”) is intended to notify you that
the Compensation Committee of the Board of Directors of the Company has approved
an amendment to the Stock Option Agreement to extend the period during which you
may exercise the Stock Option.  Section 3.3(c) of the Stock Option Agreement is
amended to read as follows:

“(c)

The date that is one (1) year from the date of the Optionee’s Termination of
Service by the Company without Cause or by the Optionee for any reason (other
than due to death or disability);”

Except for the amendment set forth herein, the terms and conditions of the Stock
Option Agreement shall remain unchanged and continue in full force and
effect.  Please signify your acceptance of this Letter of Amendment and return a
duplicate copy of this notice to Cheryl Collett, Vice President, Finance and
Accounting of the Company, at CCollett@pumabiotechnology.com.  

Very truly yours,

 

/s/ Alan H. Auerbach

Alan H. Auerbach

President and Chief Executive Officer

Puma Biotechnology, Inc.

 

Acknowledged and Agreed:

/s/ Richard Phillips

Richard Phillips

Date: 3 Aug 2016

 

 

 